Citation Nr: 0803456	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-41 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an initial compensable rating for the 
service-connected residuals of a left little finger injury 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1961 to October 
1961 and from March 1965 to September 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2003, October 2004, May 2005 and June 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The July 2003 
rating decision denied the veteran's claims of service 
connection for bilateral hearing loss and a right knee 
disability.  The October 2004 rating decision granted service 
connection for residuals of a left little finger injury with 
degenerative changes and assigned a noncompensable rating 
effective on July 25, 2002.  The veteran appealed the initial 
noncompensable rating.  The May 2005 and June 2005 rating 
decisions confirmed and continued the prior denial of service 
connection for PTSD.  

The case was remanded by the Board in May 2007 specifically 
to afford the veteran an opportunity to appear for a personal 
hearing before a Veterans Law Judge.  The veteran was 
scheduled to testify at a personal hearing before a Veterans 
Law Judge sitting at the RO in September 2007; however, he 
failed to report to the scheduled hearing and did not provide 
good cause for his failure to report.  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has a bilateral hearing loss that began 
during service.  

2.  The veteran has mild arthritis in the right knee that is 
not of service origin.  

3.  The veteran's service-connected residuals of a left 
little finger injury are productive of flexion to 90 degrees 
and extension that is short 5 degrees from normal at the 
proximal interphalangeal (PIP) joint, mild 
soreness/tenderness of the left little finger of the minor 
hand, degenerative changes at the PIP joint, and some 
enlargement having the appearance of swelling; functional 
limitation of the left hand is not shown and ankylosis of the 
fifth finger of the left hand is not demonstrated.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 3.385 (2007).

2.  A right knee disability, to include arthritis, was not 
incurred in or aggravated in service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
3.307, 3.309 (2007).

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of a fracture of 
the left little finger at the PIP joint have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.71a 
including Diagnostic Codes 5010, 5227, 5230 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With regard to the right knee claim, the notification did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection; however, no new disability rating or effective 
date for award of benefits will be assigned with regard to 
the right knee, as this claim for service connection is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As to the hearing loss 
claim, this claim for service connection is granted, so any 
defect with respect to the notice requirement regarding 
effective dates and initial ratings is harmless error.  

With regard to the increased rating claim, here, the veteran 
is challenging the initial noncompensable evaluation assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

That notwithstanding, the veteran was provided with a duty to 
assist letter in March 2006 that specifically addressed the 
assignment of disability ratings and effective dates.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss and a right knee disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis or hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss

The veteran seeks service connection for hearing loss, 
asserting that his hearing loss began during service as a 
result of excessive noise.  The veteran's DD Form 214's 
reveal that the veteran served in the capacity of a 
ammunition storage specialist.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records show normal hearing upon entry into 
service.  Specifically, audiogram in February 1965 revealed 
the following pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Examinations in September 1971 and August 1972 note a 
definite decrease in the veteran's hearing, although still 
within normal limits for VA compensation purposes.  

The examination report from September 1971 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
n/a
20
LEFT
15
10
20
n/a
25

The examination report from August 1972 revealed pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
n/a
20
LEFT
15
20
10
n/a
10

A VA audiological examination in September 2004, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
70
LEFT
20
20
25
55
65

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
45 in the right ear and 41 in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 96 percentage in the left ear.  The 
diagnosis was a slightly asymmetric moderately severe high 
frequency sensorineural hearing loss.  

The veteran reported that he first noticed a decrease in his 
hearing during service, with difficulty understanding speech 
in noise.  The veteran reported a positive history of noise 
exposure with some hearing protection worn in the Army 
(artillery and door gunner) and as a truck driver.  The 
veteran denied any other excessive noise exposure, middle ear 
pathology or vertigo.  

Despite the veteran's reported history, and the definite 
decline in the veteran's hearing during service, the examiner 
opined that the veteran's current hearing loss was not 
related to service.  The examiner provided no rationale or 
basis for this opinion.  

Importantly, the medical evidence in this case shows a 
decline in the veteran's hearing which began during service, 
even though the veteran's hearing loss did not meet the 
criteria for an award of service connection at that time.  
This fact may not be discounted, given that the veteran's 
current hearing loss does meet the standards of 38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  In other words, 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability.  This is consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).  The veteran is certainly 
competent to report that he noticed a decrease in his hearing 
during service, and this is consistent with the objective 
findings on examination.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

Given the documented decline in the veteran's hearing during 
service, and in resolving all doubt in the veteran's favor, 
the veteran's current hearing loss disability began during 
service.  Although the VA examiner in September 2004 opined 
that the veteran's hearing was not related to service, he 
provided absolutely no basis to substantiate that opinion.  
The evidence that favors the claim is the veteran's self-
reported history of a decline in his hearing during service, 
which is supported by the objective findings on examinations 
at entry, and in September 1971 and August 1972.  Although an 
actual hearing loss disability was not shown until 2004, 
there is no evidence of record suggesting any other etiology 
for the veteran's hearing loss.  Service connection is 
warranted for bilateral hearing loss.


Right Knee

The veteran seeks service connection for a right knee 
disability.  

Service medical records reveal that the veteran injured his 
right knee in August 1968 while playing baseball.  The 
veteran reported pain over the lateral and medial aspect of 
the knee joint.  The impression was strain or contusion of 
the right knee; osteo chondritis dissecans.  X-rays revealed 
no evidence of fracture or other significant abnormality; 
however, a fabella was present.  The veteran still reported 
pain approximately one week later.  The August 1972 discharge 
examination did not indicate any complaints or disability of 
the right knee.

At VA examination in September 2004, the veteran reported 
that his knee bothered him from time to time, ached most 
days, and would buckle approximately once per month.  The 
veteran received no treatment or medication specifically for 
his knee.  The veteran denied swelling, deformity and/or 
discoloration of the right knee and reported that his range 
of motion has remained the same.  He denied dislocations, but 
never knew when his knee would buckle, or give out on him.  
The veteran did not use any assistive devices.  The veteran 
denied episodes of locking, popping, or swelling inside the 
knee.  

Examination of the right knee revealed no swelling, 
deformity, or discoloration.  The veteran had pain-free range 
of motion from 0 to 140 degrees.  McMurray's click test was 
negative.  There was no instability to anterior drawer, 
Lachman's, or varus and valgus at 0 and 30 degrees.  All had 
firm end points with no instability.  Strength was 5/5.  
There was mild tenderness to palpation above the peripatellar 
area.  There was no medial or lateral joint line tenderness 
and no interarticular effusion.  There was no fatigue or 
incoordination.  The assessment was patellofemoral pain 
syndrome with mild degenerative arthritis confirmed on x-ray.  

In a September 2004 addendum to the examination report, the 
examiner noted that the veteran was a truck driver fro many 
years, and that he continued to walk miles multiple times a 
day without swelling, deformity, or discoloration.  The 
examiner opined that it was unlikely that the two were 
related.  The examiner found no evidence which related the 
episode(s) during service to the current knee complaints.  
The examiner pointed out that the veteran's degenerative 
changes were very mild on x-ray, and that could be caused 
solely from his walking and regular wear and tear from being 
a truck driver.  The examiner therefore could not say without 
resorting to mere speculation that his right knee pain and 
symptoms were from the service, as opposed to longstanding 
use of climbing in and out of trucks.  

There is no opinion to the contrary.  

In sum, the evidence in this case weighs against a finding of 
service connection for a right knee disability.  Although the 
veteran suffered an acute injury during service in 1968, 
there is no indication that it resulted in a chronic 
disability that has continued to the present day.  After the 
initial injury in 1968, there is no evidence whatsoever 
showing a current knee disability until this decade, over 30 
years after separation from service.  The lack of any 
evidence of continuing right knee pain or other knee symptoms 
for over thirty years between the period of active duty and 
the evidence showing degenerative joint disease of the right 
knee during this decade is itself evidence which tends to 
show that no arthritis of the right knee was incurred as a 
result of service or that an in-service injury to the right 
knee did not result in any chronic or persistent disability 
which still exists currently.  Moreover, there is no medical 
evidence showing that arthritis of the right knee manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active service, and therefore 
service connection for arthritis or degenerative joint 
disease of the right knee may not be presumed to have had its 
onset in service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Although the veteran is competent to report that he suffers 
from knee pain, he is not competent to provide a nexus 
between any current right knee disability and the one 
documented acute injury over thirty years ago, in 1968 with 
no apparent residuals noted at that time.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical causation competent.   See Washington v. Nicholson, 
19 Vet App 362 (2005), citing Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness' personal 
knowledge).  The competent evidence of record does not 
support the veteran's assertions.

The preponderance of the evidence is against the claim of 
service connection for a right knee disability; there is no 
doubt to be resolved; and service connection for a right knee 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


III.  Increased Ratings

The veteran seeks an initial compensable rating for the 
service-connected residuals of a left little finger injury.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran disagreed with the initial noncompensable rating 
assigned following the grant of service connection for 
residuals of a left little finger injury with degenerative 
changes.  

At VA examination in September 2004, the veteran reported 
that he never regained full range of motion of the fifth 
finger of the left hand after the in-service injury.  The 
veteran also reported that the injury had not caused him a 
problem because he was right hand dominant.  The veteran 
could almost make a fist with the left hand, but noted that 
he rarely needed to do that.  He could pull, push, twist, and 
probe with his hands without problems.  He could do all daily 
function without problems.  The biggest problem he had was 
with weather changes, because the finger got sore and stiff.  
On examination there was no swelling per se, but the finger 
looked larger at the PIP joint of the fifth finger on the 
left hand.  Use of the hand such as hitting, grabbing, 
twisting, pulling or probing does not hurt.  Using the hand 
repetitively does not hurt unless there is cold weather or 
dampness, in which case it would remain mildly sore.

There was no swelling, deformity, or discoloration in the 
entire left hand other than the fifth digit PIP joint, which 
was swollen and enlarged.  There was no gross swelling with 
it; it was just a deformity that had the appearance of 
swelling.  Motion was five degrees short of extension at the 
PIP joints, and flexion was to 90 degrees.  The right hand 
had full extension, and flexion to 106 degrees.  The PIP 
joint of the fifth finger of the left hand was very mildly 
tender to palpation, and with gripping, pulling, pushing, and 
twisting, he could do all manual dexterity items with his 
left hand without deficit, even repetitively against strong 
resistance.  The assessment was degenerative changes at the 
PIP joint of the left hand little finger, confirmed by x-ray.  
The examiner opined that it was reasonable to believe that 
the veteran had lost between 10 and 15 percent of his range 
of motion, strength, coordination, and fatigability 
associated with the left little finger, although it did not 
affect his daily activities, other than some increased 
soreness with weather changes.  The examiner also opined that 
an additional loss of 5 percent of his range of motion, 
strength, coordination, and fatigability would occur 
approximately once per month.

The veteran's service-connected left fifth little finger 
residuals with degenerative changes are rated pursuant to 
limitation of motion of the ring or little finger pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5230.  For digits II 
through V, the metacarpophalangeal (MCP) joint has a range of 
zero to 90 degrees of flexion, the PIP joint has a range of 
zero to 100 degrees of flexion, and the DIP joint has a range 
of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, 
Table "Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand."

For the little finger, the schedular rating provided for 
limitation of motion is a noncompensable rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  
Thus, a compensable rating under this code is not assignable.  

Similarly, a compensable rating under Diagnostic Code 5227 is 
also not assignable because ankylosis of the ring or little 
finger, unfavorable or favorable warrants a noncompensable 
rating.  Under the notes to the rating criteria, for 
evaluation of ankylosis of the little finger, if only the MCP 
or PIP joint is ankylosed and there is a gap of more than two 
inches between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, the disability will be rated as unfavorable 
ankylosis.  If only the MIP or PIP joint is ankylosed and 
there is a gap of two inches or less between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, the disability will be 
rated as favorable ankylosis.  However, even if the left 
little finger were ankylosed, the rating criteria provide for 
a noncompensable evaluation for ankylosis of the little 
finger, whether it is favorable or unfavorable.  A 
noncompensable rating is the only schedular rating available 
for this disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

The notes further provide that evaluation as amputation is 
warranted for the little finger if both the MCP and PIP 
joints are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone.  As 
only the PIP joint would be considered ankylosed, there is no 
basis for finding the severity of the veteran's left little 
finger disability warrants evaluation as amputation.  In 
addition, the evidence does not show that the veteran's left 
fifth finger disability results in limitation of motion of 
other digits or interference with the overall function of the 
hand.  38 C.F.R. § 4.71a, DC 5227.

Consideration has also been given to whether an increased 
disability rating is warranted for the veteran's left small 
finger disability based on functional loss due to pain, 
weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and the directives set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, Vet. App. 80, 85 (1997).  In 
this case, the veteran is receiving a noncompensable 
evaluation for his left little finger disorder under DC 5230.  
This is the maximum rating allowable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

The medical evidence of record also reveals that the veteran 
has arthritis at the PIP joint of his left little finger.  
Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
and is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion, a 
10 percent rating may be assigned for each major joint or 
group of minor joints so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  For the purpose of rating disability 
from arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints.  See 38 C.F.R. § 4.45.  

Even though there is arthritis in the PIP joint of the left 
little finger, the veteran's service-connected disability 
does not include multiple involvements of the 
interphalangeal, metacarpal and carpal joints.  Thus, with 
only a PIP joint involved, entitlement to a 10 percent rating 
based on arthritis with noncompensable limitation of motion 
is not shown for a group of minor joints because only a 
single joint, not a group of minor joints would be involved.  

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra- schedular basis.  See 38 
C.F.R. § 3.321(b)(1).

Based on the foregoing, entitlement to a compensable rating 
for the service-connected residuals of a left fifth finger 
injury with degenerative changes is established.  The 
application of staged ratings have been considered, but the 
veteran's disability has remained the same throughout the 
period of this appeal.  Accordingly, the preponderance of the 
evidence is against an initial compensable rating for the 
veteran's service-connected residuals of a left fifth finger 
injury with degenerative changes.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a right knee disability is denied.  

An initial compensable rating for the service-connected 
residuals of a left fifth finger injury with degenerative 
changes is denied.  


REMAND

The veteran seeks to reopen a previously denied claim of 
service connection for PTSD.  

In June 2007, the RO received a memorandum dated 10 May 2007 
from the Department of the Army and the Air Force Michigan 
National Guard Joint Force Headquarters.  The memorandum 
noted the following:  "1.  Enclosed, please find the 
requested document for the above Soldier, Order # 070-028, 
NGB 22, Report of Medical Examination, DD 214, Da 2173."  

There are no enclosures to this memorandum located in the 
claims file, and there is a note to that effect, handwritten 
in ink and dated August 7, 2007 located at the bottom left 
corner of the May 2007 memorandum.  

There is no indication in the claims file that any attempt 
was made to locate the enclosures before the case was sent to 
the Board for appellate review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  Obtain and associate with the claims 
file the enclosures referred to in the 
May 10, 2007 Memorandum from the 
Department of the Army and Air Force, 
Michigan National Guard Joint Force 
Headquarters.  

2.  After the completion of #1 above, 
allow the veteran an appropriate amount 
of time to submit evidence in support of 
his claim, and undertake any additional 
development deemed appropriate.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim of whether new and 
material evidence has been received to 
reopen a previously denied claim of 
service connection for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


